Title: To George Washington from Jacob Duché, 13 October 1777
From: Duché, Jacob
To: Washington, George



Sir,
Philadelphia, Octr 13th 1777

My dear friend Mrs Ferguson will deliver in your Excellency’s hands a letter which has laid by me several days for want of a safe conveyance: in which I have deliverd my sentiments to you upon the present state of our unhappy contest without reserve, and with full confidence in your honor. My mind will remain in a state of painful anxiety, ’till I have your candid answer and ’till I am assured under your own hand, that I have not thereby forfeited your esteem, and that you are not in the least offended at the freedom with which I have written. By this lady you will have the best opportunity of honoring me with an answer. I remain With great Respect Yr Excellys Most sincere friend & servt

Jacob Duché

